DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 24, 2020 has been entered.

	
Claim Rejections - 35 USC § 112
3.	Previous rejections are withdrawn in view of Applicant's amendment filed January 29, 2020.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 15-16, 18-19, 21-22, 25-26, 29-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Takafuji (US Pat. Pub. 2008/0136613) as modified by Murakami (EP 1637405).
	In regards to claim 15, Takafuji teaches a device for detecting obstacles for a vehicle (Takafuji abstract teaches a collision detection apparatus for detecting obstacles for a vehicle), comprising:
	a force measuring device for producing a time-dependent collision force measurement signal in an event of a collision between a collision beam of the vehicle and a mass of a collision object which is accelerated to at least a speed of the vehicle (Takafuji paragraphs [0029]-[0030] and [0039] teach a bumper sensor as a force measuring device for producing a time-dependent collision load force measurement signal F(t) in the event of a collision between a bumper (collision beam of the vehicle) and a mass of a collision object, and paragraphs [0043]-[0044] teach where the object is accelerated over a velocity change to be equivalent to an impact applied to the vehicle moving at a speed of impact); and
	an evaluation device having an integrator which integrates within integration limits comprising a start time and an end time of the collision (Takafuji paragraphs [0040]-[0041] teach a controller (evaluation device) having an integrator for integrating within integration limits comprising a start time and an end time of the collision from a present point to the past);
	wherein the time-dependent collision force measurement signal and a vehicle speed signal are supplied to the evaluation device (Takafuji paragraphs [0037] and [0039] teach where the time-dependent collision force measurement signal F(t) and a vehicle speed signal (S) are supplied to the controller); and
	wherein the evaluation device is configured to integrate the time-dependent collision force measurement signal via the integrator based on the start time and the end time of the collision and to 
	Takafuji fails to expressly teach where the vehicle is a rail vehicle. 
	Murakami paragraphs [0001] and [0004] teach that object collision detection device applications can be adopted to a technology for a wide variety of vehicles, trains, boats, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to various types of vehicles including a rail vehicle such as a train.  Therefore it would be well within the level of ordinary skill to extend collision detection to a rail vehicle where collisions can also occur.
	
	In regards to claim 16, Takafuji teaches wherein the integration of the time-dependent collision force measurement signal is a time-limited integration or a time-unlimited integration (Takafuji paragraph [0041] teaches an embodiment where the integration of the time-dependent collision force measurement signal F(t) is a time-limited integration over a 50 ms period).

	In regards to claim 18, Takafuji teaches wherein the force measuring device includes at least one sensor which is disposed in a collision force flow between the collision beam and an axle box of the vehicle (Takafuji Fig. 2 and paragraph [0030] teach where the bumper sensor force measuring device includes at least one optical fiber optic sensor 20 disposed in a collision force flow between the collision beam 41 and an axle box 44 of the vehicle).
	Takafuji fails to expressly teach where the vehicle is a rail vehicle. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to various types of vehicles including a rail vehicle such as a train.  Therefore it would be well within the level of ordinary skill to extend collision detection to a rail vehicle where collisions can also occur.

	In regards to claim 19, Takafuji teaches wherein the force measuring device includes at least one sensor which is disposed in a collision force flow between the collision beam and an axle box of the vehicle (Takafuji Fig. 2 and paragraph [0030] teach where the bumper sensor force measuring device includes at least one optical fiber optic sensor 20 disposed in a collision force flow between the collision beam 41 and an axle box 44 of the vehicle).
	Takafuji fails to expressly teach where the vehicle is a rail vehicle. 
	Murakami paragraphs [0001] and [0004] teach that object collision detection device applications can be adopted to a technology for a wide variety of vehicles, trains, boats, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to various types of vehicles including a rail vehicle such as a train.  Therefore it would be well within the level of ordinary skill to extend collision detection to a rail vehicle where collisions can also occur.

	In regards to claim 21, Takafuji teaches wherein the force measuring device includes at least one sensor which is disposed in the collision force flow between the collision beam and a frame of a vehicle or a chassis frame of the vehicle (Takafuji Fig. 2 and paragraph [0030] teach where the bumper sensor force measuring device includes at least one optical fiber optic sensor 20 disposed in a collision force 
	Takafuji fails to expressly teach where the vehicle is a truck or a rail vehicle. 
	Murakami paragraphs [0001] and [0004] teach that object collision detection device applications can be adopted to a technology for a wide variety of vehicles, trains, boats, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to various types of vehicles including a truck or a rail vehicle.  Therefore it would be well within the level of ordinary skill to extend collision detection to trucks or a rail vehicle where collisions can also occur.

	In regards to claim 22, Takafuji teaches wherein the force measuring device includes at least one sensor which is disposed in the collision force flow between the collision beam and a frame of a vehicle or a chassis frame of the vehicle (Takafuji Fig. 2 and paragraph [0030] teach where the bumper sensor force measuring device includes at least one optical fiber optic sensor 20 disposed in a collision force flow between the collision beam 41 and an axle box 44 fixed to side members included in the vehicle frame).
	Takafuji fails to expressly teach where the vehicle is a truck or a rail vehicle. 
	Murakami paragraphs [0001] and [0004] teach that object collision detection device applications can be adopted to a technology for a wide variety of vehicles, trains, boats, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to various types of vehicles including a truck or a rail vehicle.  Therefore it would be well within the level of ordinary skill to extend collision detection to trucks or a rail vehicle where collisions can also occur.

claim 25, Takafuji teaches a method for detecting obstacles for a vehicle (Takafuji abstract teaches a collision detection method carried out by a collision detection apparatus for detecting obstacles for a vehicle), comprising:
	measuring a time-dependent collision force measurement signal via a force measuring device in an event of a collision between a collision beam of the vehicle and a mass of a collision object which is accelerated to at least a speed of the vehicle (Takafuji paragraphs [0029]-[0030] and [0039] teach using a bumper sensor as a force measuring device for producing a time-dependent collision load force measurement signal F(t) in the event of a collision between a bumper (collision beam of the vehicle) and a mass of a collision object, and paragraphs [0043]-[0044] teach where the object is accelerated over a velocity change to be equivalent to an impact applied to the vehicle moving at a speed of impact);
	supplying the time-dependent collision force measurement signal and a vehicle speed signal to an evaluation device (Takafuji paragraphs [0037] and [0039] teach where the time-dependent collision force measurement signal F(t) and a vehicle speed signal (S) are supplied to a controller evaluation device) having an integrator which integrates within integration limits comprising a start time and an end time of the collision( Takafuji paragraphs [0040]-[0041] teach a controller (evaluation device) having an integrator for integrating within integration limits comprising a start time and an end time of the collision from a present point to the past); and
	integrating the time-dependent collision force measurement signal via the integrator located in the evaluation device based on the start time and the end time of the collision and determining the mass of the collision object using the rail vehicle speed signal (Takafuji paragraphs [0040]-[0041] and Eq. 1 teach where the controller is configured to integrate the time-dependent collision force measurement signal F(t) via the integrator based on the start time and end time of the collision to determine the effective mass M(t) of the collision object based on the rail speed signal S).

	Murakami paragraphs [0001] and [0004] teach that object collision detection device applications can be adopted to a technology for a wide variety of vehicles, trains, boats, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to various types of vehicles including a rail vehicle such as a train.  Therefore it would be well within the level of ordinary skill to extend collision detection to a rail vehicle where collisions can also occur.

	In regards to claim 26, Takafuji teaches wherein the time-dependent collision force measurement signal is integrated in a time-limited or time-unlimited manner (Takafuji paragraph [0041] teaches an embodiment where the integration of the time-dependent collision force measurement signal F(t) is a time-limited integration over a 50 ms period).

	In regards to claim 29, Takafuji teaches wherein the force measuring device comprises at least one sensor which is disposed in the collision force flow between the collision beam and an axle box of a vehicle (Takafuji Fig. 2 and paragraph [0030] teach where the bumper sensor force measuring device includes at least one optical fiber optic sensor 20 disposed in a collision force flow between the collision beam 41 and an axle box 44 of the vehicle).
	Takafuji fails to expressly teach where the vehicle is a truck or rail vehicle. 
	Murakami paragraphs [0001] and [0004] teach that object collision detection device applications can be adopted to a technology for a wide variety of vehicles, trains, boats, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to 

	In regards to claim 30, Takafuji teaches wherein the force measuring device comprises at least one sensor which is disposed in the collision force flow between the collision beam and a frame of a truck of the vehicle (Takafuji Fig. 2 and paragraph [0030] teach where the bumper sensor force measuring device includes at least one optical fiber optic sensor 20 disposed in a collision force flow between the collision beam 41 and an axle box 44 fixed to side members included in the vehicle frame of the undercarriage truck portion of the vehicle).
	Takafuji fails to expressly teach where the vehicle is a rail vehicle. 
	Murakami paragraphs [0001] and [0004] teach that object collision detection device applications can be adopted to a technology for a wide variety of vehicles, trains, boats, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to various types of vehicles including a train.  Therefore it would be well within the level of ordinary skill to extend collision detection to a rail vehicle where collisions can also occur.

	In regards to claim 31, Takafuji teaches wherein the determination of the mass is performed via a conservation of linear momentum for a vehicle speed signal (Takafuji paragraph [0041] teaches where the determination of the mass is performed via a conservation of a linear momentum for a vehicle speed signal where the impulse is equal to a change in momentum), a signal value of which is greater than a predefinable speed threshold value (Takafuji paragraphs [0039]-[0040] teach where the calculation of the effective mass occurs when a signal value of the vehicle speed is greater than or equal to a minimum pedestrian (object) determination speed).

	In regards to claim 34, Takafuji teaches a non-transitory computer program product encoded with a command sequence, which when executed by an evaluation device, causes detection of obstacles for a vehicle (Takafuji abstract and paragraphs [0086]-[0087] teach a software unit included in a software program contained in a computer-readable storage media and having a subroutine (command sequence) for carrying out the processes and steps detecting obstacles for a vehicle), the command sequence comprising:
	program code (Takafuji paragraph [0087]) for measuring a time-dependent collision force measurement signal is via a force measuring device in an event of a collision between a collision beam of the vehicle and a mass of a collision object which is accelerated to at least a speed of the vehicle (Takafuji paragraphs [0029]-[0030] and [0039] teach using a bumper sensor as a force measuring device for producing a time-dependent collision load force measurement signal F(t) in the event of a collision between a bumper (collision beam of the vehicle) and a mass of a collision object, and paragraphs [0043]-[0044] teach where the object is accelerated over a velocity change to be equivalent to an impact applied to the vehicle moving at a speed of impact);
	program code (Takafuji paragraph [0087] for supplying the time-dependent collision force measurement signal and a vehicle speed signal to an evaluation device (Takafuji paragraphs [0037] and [0039] teach where the time-dependent collision force measurement signal F(t) and a vehicle speed signal (S) are supplied to a controller evaluation device) having an integrator which integrates within integration limits comprising a start time and an end time of the collision (Takafuji paragraphs [0040]-[0041] teach a controller (evaluation device) having an integrator for integrating within integration limits comprising a start time and an end time of the collision from a present point to the past); and
	program code (Takafuji paragraph [0087] for integrating the time-dependent collision force measurement signal via the integrator located in the evaluation device based on the start time and the 
	Takafuji fails to expressly teach where the vehicle is a rail vehicle. 
	Murakami paragraphs [0001] and [0004] teach that object collision detection device applications can be adopted to a technology for a wide variety of vehicles, trains, boats, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to various types of vehicles including a rail vehicle such as a train.  Therefore it would be well within the level of ordinary skill to extend collision detection to a rail vehicle where collisions can also occur.

6.	Claims 17, 20, 23-24, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Takafuji (US Pat. Pub. 2008/0136613) as modified by Murakami (EP 1637405) as applied to claim 16 or claim 25 above, and further in view of Yamashita (US Pat. Pub. 2010/0318265).
	In regards to claim 17, Yamashita teaches the device as explained in the rejection of claim 16 above.	Takafuji fails to expressly teach wherein the device as claimed wherein the integrator performing the integration is a block integrator.	Yamashita Fig. 11 teaches the use of a block integrator 126 in the assessment of a collision from measured input signals.  Yamashita paragraph [0047] teaches that an integrating calculation is carried out with the integrator in accordance with an FIR filter, and paragraph [0053] teaches that integration of 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Yamashita because the use of a block integrator (such as an FIR filter) is well-known in the integration of measurement signals for the assessment of a collision.  Therefore it would be within the level of ordinary skill in the art to specify a block integrator using an FIR filter to allow for extraction of only collision components in the detected data.

	In regards to claim 20, Takafuji teaches wherein the force measuring device includes at least one sensor which is disposed in a collision force flow between the collision beam and an axle box of the vehicle (Takafuji Fig. 2 and paragraph [0030] teach where the bumper sensor force measuring device includes at least one optical fiber optic sensor 20 disposed in a collision force flow between the collision beam 41 and an axle box 44 of the vehicle).
	Takafuji fails to expressly teach where the vehicle is a rail vehicle. 
	Murakami paragraphs [0001] and [0004] teach that object collision detection device applications can be adopted to a technology for a wide variety of vehicles, trains, boats, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to various types of vehicles including a rail vehicle such as a train.  Therefore it would be well within the level of ordinary skill to extend collision detection to a rail vehicle where collisions can also occur.

	In regards to claim 23, Takafuji teaches wherein the force measuring device includes at least one sensor which is disposed in the collision force flow between the collision beam and a frame of a vehicle 
	Takafuji fails to expressly teach where the vehicle is a truck or a rail vehicle. 
	Murakami paragraphs [0001] and [0004] teach that object collision detection device applications can be adopted to a technology for a wide variety of vehicles, trains, boats, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami because collision detection can apply to various types of vehicles including a truck or a rail vehicle.  Therefore it would be well within the level of ordinary skill to extend collision detection to trucks or a rail vehicle where collisions can also occur.

	In regards to claim 24, Takafuji teaches the device as claimed in claim 17 above.	Takafuji fails to expressly teach wherein the block integrator comprises a FIR filter or an IIR filter.
	Yamashita Fig. 11 teaches the use of a block integrator 126 in the assessment of a collision from measured input signals.  Yamashita paragraph [0047] teaches that an integrating calculation is carried out with the integrator in accordance with an FIR filter, and paragraph [0053] teaches that integration of detected values after removing unnecessary low level components allows for extraction of only collision components.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Yamashita because the use of a block integrator (such as an FIR filter) is well-known in the integration of measurement signals for the assessment of a collision.  Therefore it would be within the level of ordinary skill in the art to specify a 

	In regards to claim 27, Takafuji teaches the method as explained in the rejection of claim 25 above.	Takafuji fails to expressly teach wherein the integrator comprises a block integrator.
	Yamashita Fig. 11 teaches the use of a block integrator 126 in the assessment of a collision from measured input signals.  Yamashita paragraph [0047] teaches that an integrating calculation is carried out with the integrator in accordance with an FIR filter, and paragraph [0053] teaches that integration of detected values after removing unnecessary low level components allows for extraction of only collision components.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Yamashita because the use of a block integrator (such as an FIR filter) is well-known in the integration of measurement signals for the assessment of a collision.  Therefore it would be within the level of ordinary skill in the art to specify a block integrator using an FIR filter to allow for extraction of only collision components in the detected data.

	In regards to claim 33, Takafuji teaches the method as explained in the rejection of claim 27 above.	Takafuji fails to expressly teach wherein the block integrator comprises a FIR filter or an HR filter.
	Yamashita Fig. 11 teaches the use of a block integrator 126 in the assessment of a collision from measured input signals.  Yamashita paragraph [0047] teaches that an integrating calculation is carried 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Yamashita because the use of a block integrator (such as an FIR filter) is well-known in the integration of measurement signals for the assessment of a collision.  Therefore it would be within the level of ordinary skill in the art to specify a block integrator using an FIR filter to allow for extraction of only collision components in the detected data.

7.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Takafuji (US Pat. Pub. 2008/0136613) as modified by Murakami (EP 1637405) as applied to claim 25 above, and further in view of Kunda (US Pat. Pub. 2004/0177691).
	In regards to claim 28, Takafuji teaches the method as explained in the rejection of claim 25 above.	Takafuji fails to expressly teach wherein a high-pass filter for removing the constant components and low-frequency signal components is utilized in the evaluation device.
	Kunda paragraphs [0079] and [0087] teach the included use of a high-pass filter for removing constant and low frequency signal components below a cutoff frequency (0.1Hz) in order to remove drift signal components.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Kunda because the use of a high-pass filter is well known in the art for removing drift signal components.  Therefore additional signal accuracy .

8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Takafuji (US Pat. Pub. 2008/0136613) as modified by Murakami (EP 1637405) as applied to claim 25 above, and further in view of Andersson (WO 2012/125106 A1).
	In regards to claim 32, Takafuji teaches the method as explained in the rejection of claim 25 above.	Takafuji fails to expressly teach wherein, below a predefinable speed threshold value, the mass is determined via a sliding frictional force.
	Andersson pg. 4 line 29 through pg. 5 line 9 teach an embodiment where a vehicle at a front position has skidded (entered a sliding condition) as indicated by the vehicle in front having a low speed value relative to a threshold speed value of a host vehicle.  Andersson pg. 5 lines 16-25 teaches that in these conditions, a calculation can be made using Newton’s second law that describes the relationship between the resultant force, weight, and acceleration, and using the friction coefficient of the running surface to determine the weight.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andersson to consider skidding conditions in which a sliding frictional coefficient and resultant frictional force may be used to calculate a weight of the vehicle.  Therefore it is well known to make calculations of weight (mass) using Newton’s second law in conditions where frictional forces are significant.

	
Response to Arguments
9.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed January 29, 2020, with respect to the rejection(s) of claim(s) 15-34 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of at least Takafuji (US Pat. Pub. 2008/0136613) as indicated above.

Pertinent Art
10.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        3/8/2021